PER CURIAM:
This claim was submitted for decision based upon the allegations in the Notice of Claim and the respondent's Answer.
Claimant seeks $400.00 for funeral services rendered pursuant to respondent regulations. The invoice for the funeral services was not processed for payment in the proper fiscal year; therefore, claimant has not been paid. The respondent admits the validity and amount of the claim and states that there were sufficient funds in the appropriate fiscal year with which the claim could have been paid.
In view of the foregoing, the Court makes an award in the amount sought.
Award of $400.00.